Citation Nr: 0905191	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-13 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Ambulatory Care Center in 
Columbus, Ohio


THE ISSUE

Entitlement to payment/reimbursement of unauthorized medical 
expenses incurred at Miami Valley Hospital from February 10 
to March 4, 2004.


INTRODUCTION

The available evidence reflects that the appellant performed 
unverified active duty from February 1969 to June 1971.  
There are unverified suggestions in the available record that 
he is service connected for a back disorder, and entitled to 
a total disability evaluation based on individual 
unemployability due to service connected disorders  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the VA Ambulatory Care 
Center in Columbus, Ohio.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran is seeking entitlement to payment/reimbursement 
of unauthorized medical expenses incurred at Miami Valley 
Hospital from February 10, to March 4, 2004.  
Payment/reimbursement of expenses incurred between February 2 
and 9, 2004, were previously approved.  

The basis for the denial of payment/reimbursement after 
February 9, 2004, was a finding by the Ambulatory Care Center 
that the appellant's disorder had stabilized, and that he was 
able to be discharged or transferred safely to a VA or other 
Federal facility for continued treatment.  Unfortunately, the 
opinion finding that the appellant had stabilized is not 
supported by any reasons or bases, and the opinion fails to 
address medical evidence from Christopher S. Meyer, M.D., who 
has opined that the appellant's condition was not stable 
until March 4, 2004.  In light of the foregoing further 
development is in order.

The Board also finds development required because, while the 
appellant was sent a notice letter in October 2006, in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008); that correspondence fails to provide 
notice of what evidence the appellant must present in order 
to have his claim approved.  That is, notice under the VCAA 
should include notice of what evidence the veteran needs to 
show to demonstrate that he was not medically stable until 
March 4, 2004.

Finally, as noted above, the appellant's active duty service 
is unverified, as is the nature of any service connected 
compensation.  Hence, the appellant's claims folders must be 
secured for consideration by the Board.

Accordingly, the appeal is REMANDED to the VA Ambulatory Care 
Center, in Columbus, Ohio, for the following:

1. Issue a VCAA notice letter which 
satisfies all notice obligations in 
accordance 38 U.S.C.A. §§ 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

Such notice should specifically apprise 
the veteran of the specific evidence and 
information necessary to substantiate his 
claim and inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  He should also be advised 
to send to VA all evidence in his 
possession which pertains to the appeal.

2.  Thereafter, the veteran's claims 
files and VA Ambulatory Care Center files 
must be forwarded to a physician for 
review and determination whether the 
appellant on February 10, 2004, was 
stable enough to discharged or 
transferred safely to a VA or other 
Federal facility for continued treatment, 
and if so, clear reasons and bases for 
that opinion must be provided.  If the 
appellant was not stable until after 
February 10, 2004, but became stable 
before March 4, 2004, that finding must 
be entered.  In offering any opinion, the 
reviewing physician must address medical 
evidence from Christopher S. Meyer, M.D., 
who has opined that the appellant's 
condition was not stable until March 4, 
2004.   

3. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

